Name: Commission Regulation (EEC) No 138/91 of 18 January 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/ 10 Official Journal of the European Communities 22. 1 . 91 COMMISSION REGULATION (EEC) No 138/91 of 18 January 1991 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 22 759 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 22. 1 . 91 Official Journal of the European Communities No L 16/11 ANNEX I LOT A 1 . Operation Nos ('): 1002 to 1007/90 2. Programme : 1990 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) 0 (6) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA9) 8 . Total quantity : 672 tonnes (1 159 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (*) ( 10) (") : see OJ No C 216, 14 . 8 . 1987, p . 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  ^ 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 19 . 2  19. 3 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 5 . 2. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 2. 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 5. 3 .  5. 4. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 25. 1 . 1991 , fixed by Commission Regulation (EEC) No 3741 /90 (OJ No L 360, 21 . 12. 1990, p. 15) No L 16/ 12 Official Journal of the European Communities 22. 1 . 91 LOT B 1 . Operation No (') : 1060/90 2. Programme : 1990 3 . Recipient P) : Mozambique 4. Representative of the recipient (2) : Bl : Beira : COGROPA, CP 176, Beira, MoÃ §ambique (tel : 32 63 88/32 24 89) B 2 : Nacala : COGROPA, Rua Capitao Curado, CP 245, Nacala, MoÃ §ambique (tel : 2 62 14/2 68 50) 5 . Place or country of destination : Mozambique 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) (*) (6) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.10) 8 . Total quantity : 4 000 tonnes (9 600 tonnes of cereals) 9 . Number of lots : 1 (2 parts : B 1 : 2.500 tonnes ; B2 : 1.500 tonnes) 1 0 . Packaging and marking f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a)) marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 1060/90 / ARROZ BRANCO / COMUNIDADE EUROPEIA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : B 1 : Beira, B 2 : Nacala 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 2 to 15. 3 . 1991 18 . Deadline for the supply : 15 . 4. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 5. 2. 1991 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 2. 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3 to 31 . 3 . 1991 (c) deadline for the supply : 30 . 4. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer f) : Refund applicable on 25. 1 . 1991 fixed by Commission Regulation (EEC) No 3741 /90 (OJ No L 360 , 21 . 12. 1990, p. 15) 22. 1 . 91 Official Journal of the European Communities No L 16/ 13 LOT C 1 . Operation No (') : 1061 /90 2. Programme : 1990 3 . Recipient 0 : Mozambique 4. Representative of the recipient (2) : C 1 . Beira : COGROPA, c.p . 176, Beira, Mozambique ; Tel : 32 63 88/32 24 89 C 2. Nacala : COGROPA, RÃ ºa Capitao Curado, c.p . 245, Nacala, Mozambique ; Tel . 2 62 14/2 68 50 5 . Place or country of destination : Mozambique 6. Product to be mobilized : broken rice 7. Characteristics and quality of the goods (3) (*) (6) : see list published in OJ No C 216 of 14 . 8 . 1987, p. 3 (under II.A.11 ) 8 . Total quantity : 6 000 tonnes (12 000 tonnes of cereals) 9 . Number of lots : 1 (2 parts : C 1 : 3 500 tonnes ; C 2 : 2 500 tonnes) 10 . Packaging and marking (9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a)) marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 1061 /90 / ARROZ QUEBRADO / COMUNIDADE EUROPEIA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : C 1 : Beira, C 2 : Nacala 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 2  15. 3 . 1991 18 . Deadline for the supply : 15 . 4. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 2 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 2. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 3  31 . 3 . 1991 (c) deadline for the supply : 30 . 4. 1991 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20 , bureau 7/58, 200 rue dÃ ¨ la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : Refund applicable on 25. 1 . 1991 fixed by Commission Regulation (EEC) No 3741 /90 (OJ No L 360, 21 . 12. 1990, p 15) No L 16/14 Official Journal of the European Communities 22. 1 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer :  Lot A : see list published in OJ No C 227 of 7 September 1985, page 4,  Lots B and C : FSC DA CAMARA, CP 1306, Maputo ; tel . 74 40 93 ; telex 6-146 CCE-MO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 . (5) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of deli ­ very. (6) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989 , p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (10) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers (action Nos 1002  1003/90 : 40-foot containers), condi ­ tions FCL/LCL. The supplier shall be responsible for the cost of making the containers available to the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 22. 1 . 91 Official Journal of the European Communities No L 16/ 15 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 672 408 Caritas N HaÃ ¯ti Action n ° 1002/90 / Flocons d'avoine / HaÃ ¯ti / Caritas N / 900319 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 168 Protos HaÃ ¯ti Action n ° 1003/90 / Flocons d'avoine / HaÃ ¯ti / Protos / 901510 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 24 AATM Madagascar Action n0 1004/90 / Flocons d'avoine / Madagascar / AATM / 901733 / Toliary / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 24 AATM Madagascar Action n0 1005/90 / Flocons d'avoine / Madagascar / AATM / 901739 / Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 24 AATM Madagascar Action n0 1006/90 / Flocons d'avoine / Madagascar / AATM / 901747 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 24 Appel dÃ ©tresse Madagascar Action n0 1007/90 / Flocons d'avoine / Madagascar / Appel dÃ ©tresse / 906806 / Antananarivo via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite